UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1824



HARRY LEE GREEN,

                                             Plaintiff - Appellant,

          versus


MATTHEW D. GATLING; MARTHA MCELVEEN HORNE;
PATTY    PATTERSON; SUMTER   CITY   POLICE
DEPARTMENT,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:05-cv-02604-CMC)


Submitted: November 15, 2006              Decided:   November 17, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harry L. Green, Appellant Pro Se. Alfred Johnston Cox, ELLIS,
LAWHORNE & SIMS, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Harry Lee Green seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) action.             We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

              Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).         This appeal period is “mandatory

and jurisdictional.”         Browder v. Director, Dep’t of Corr., 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

              The district court’s judgment was entered on the docket

on June 14, 2006, and Green filed his notice of appeal on July 17,

2006.   Because Green has failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED


                                     - 2 -